Exhibit 10.1
 
LICENSE AGREEMENT


License Agreement amended effective September 20, 2005 by and among OUTBACK
SPORTS, LLC, a Delaware limited liability company (“OS”), OS SUITES, LTD., a
Florida OS SUITES, LTD., a Florida limited partnership (“OS Suites”), OS GOLF
MARKETING, LTD., a Florida limited partnership (“OS Golf”), HORNE TIPPS TROPHY
SUITES, INC., a Florida corporation (“HT”), HORNE TIPPS PARADISE GOLF, LTD., a
Florida limited partnership (“Paradise Golf”), HORNE TIPPS HOLDING COMPANY, a
Florida Corporation (“Holding Company”), WILLIAM E. HORNE (“Horne”), JAMES R.
TIPPS, JR. (“Tipps”), JOSEPH L. ROUSSELLE, JR. (“Rousselle”), and CRAIG GONZALES
(“Gonzales”).


RECITALS



1.  
OS Suites, HT, Holding Company, Horne and Tipps are parties to that certain
License Agreement made effective on January 1, 2001 (the “Existing Suites
License Agreement”).




2.  
Under the Existing Suites License Agreement, OS Suites granted to HT the
exclusive right and license to use, pursuant to the terms therein, the trade
names “Outback Sports” and “Trophy Suites” (the “Suites Proprietary Marks”) and
tangible personal property consisting of portable luxury boxes, trailers and
other equipment.




3.  
OS Golf, Paradise Golf, Holding Company, Horne and Tipps are parties to that
certain License Agreement made effective on January 1, 2001 (the “Existing Golf
License Agreement”).




4.  
Under the Existing Golf License Agreement, OS Golf granted to Paradise Golf the
exclusive right and license to use, pursuant to the terms therein, the trade
names “Outback Sports” and “Paradise Golf” (the “Golf Proprietary Marks”) and
tangible personal property.




5.  
The parties hereto desire to amend the Existing Suites License Agreement and the
Existing Golf License Agreement and consolidate both such license agreements
into a single document..




6.  
The Existing Suites License Agreement and the Existing Golf License Agreement
are hereby amended, restated and consolidated in their entirety as set forth
herein.




7.  
Paradise Golf desires to assign its rights and obligations under the Existing
Golf License Agreement to HT, and HT desires to have such rights and obligations
assigned to HT.




8.  
OS Golf and OS consent to the assignment of all rights and obligations of
Paradise Golf under the Existing Golf License Agreement to HT.




9.  
All rights and obligations of HT under the Existing Golf License Agreement have
been hereby assigned to and accepted and assumed by HT.




10.  
OS Suites desires to assign its rights and obligations under the Existing Suites
License Agreement to OS, and OS desires to have such rights and obligations
assigned to OS.

 
1

--------------------------------------------------------------------------------



11.  
All rights and obligations of OS Suites under the Existing Suites License
Agreement have been hereby assigned to and accepted and assumed by OS.




12.  
OS Golf desires to assign its rights and obligations under the Existing Golf
License Agreement to OS, and OS desires to have such rights and obligations
assigned to OS.




13.  
All rights and obligations of OS Golf under the Existing Golf License Agreement
have been hereby assigned to and accepted and assumed by OS.




14.  
The business of leasing portable luxury boxes for the purpose of hospitality and
entertaining at sporting events and the business of golf-related activities
including, but not limited to, procuring playing privileges at golf courses and
selling memberships which provide the purchaser with playing privileges at such
golf courses shall be collectively referred to herein as the “Business”. The
Suites Proprietary Marks and the Golf Proprietary Marks shall be collectively
referred herein as the “Proprietary Marks”.




15.  
HT shall have constructed seventeen (17) 8’ x 26’ portable hospitality suite
modules which, along with such modules’ related furnishings and equipment, shall
be collectively referred to herein as the “New Modules”.




16.  
The New Modules shall not become part of the Tangible Assets nor the Licensed
Assets both as defined in Section 2 below nor shall be subject to this License
Agreement.



NOW THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties agree as
follows:
 
1.     Recitals. The above recitals are true and correct and incorporated herein
by reference.
 
2.     License of Proprietary Marks and Tangible Assets. OS hereby grants to HT
during the Term of this Agreement the exclusive right and license (the
“License”) to utilize, solely in the conduct of the Business, the Proprietary
Marks specified on Exhibit A attached hereto and the tangible personal property
consisting of portable luxury boxes, trailers and other equipment specified on
Exhibit A (the “Tangible Assets”). The term Tangible Assets shall also include
all Replacement Property as described in Section 7 hereof. The Tangible Assets
and Proprietary Marks are hereinafter collectively referred to as the “Licensed
Assets”.
 
3.     Term. Unless sooner terminated as provided in this Agreement, this
Agreement and the term of the License of the Licensed Assets provided in Section
2 hereof shall commence on September 20, 2005 and shall expire and terminate on
December 31, 2019.
 
4.     Limitation on Use of Outback Sports. Notwithstanding Section 2, HT’s
right and license to use the Proprietary Marks shall be limited as provided in
this Section 4 and in Section 11. HT shall not have any right whatsoever to use
the word “Outback” except as part of “Outback Sports, and may only use “Outback
Sports” until September 1, 2007. OS and its affiliates retain all rights to use
the word Outback, alone or in conjunction with any other words, except OS and
its affiliates shall not use “Outback Sports” in the conduct of any business.
All rights of HT to use “Outback Sports” or the word Outback shall terminate on
September 1, 2007 and thereafter HT shall make no use whatsoever of the word
Outback. HT shall not use “Outback Sports” in a manner that, in the reasonable
opinion of OS, would cause third parties to believe HT is an
2

--------------------------------------------------------------------------------


    
      affiliate of OS or OS’s affiliates or that OS or OS’s affiliates are
responsible for the obligations of HT.
 
5.     License Fee. In consideration of the License granted herein, HT shall pay
to OS license fees totaling Seven Million Dollars ($7,000,000) (“License Fees”)
as follows: HT shall pay to OS $500,000 on July 31 of each year from 2006 to
2019 inclusive.

 
In addition, HT shall pay to OS the amounts due to OS, if any, under Section 9E
hereof. Such payments shall be prepayments of License Fees as stated in Section
9E.
 
6.     Transfer Upon Payment. Upon payment to OS of the total License Fees of
$7,000,000 in the amounts and on or before the dates specified in Section 5
above, HT shall have the option to purchase, and OS shall be obligated to sell
to HT, all right, title and interest of OS in and to the Tangible Assets (as
existing on the date of transfer) and the Proprietary Marks, but excluding any
of the Proprietary Marks that contain the word “Outback”, for a purchase price
of One Thousand Dollars ($1,000). The purchase option contained in this Section
6 shall be exercised by giving written notice of exercise to OS within sixty
(60) days after final payment of the License Fees to OS, provided that if the
purchase option is not exercised in said sixty (60) day period, OS shall give
written notice of termination to HT and the purchase option contained in this
Section 6 shall terminate only if the purchase option remains unexercised twenty
(20) days after such written notice of termination. The closing of the purchase
shall take place at the principal office of OS thirty (30) days from the date of
the notice of exercise. At the closing OS shall deliver to HT all documents
necessary, in the reasonable opinion of counsel for HT, to transfer to and vest
in HT all of OS’ right, title and interest in the Tangible Assets and the
Proprietary Marks (excluding any that contain the word “Outback”). The purchase
option contained in this Section 6 shall immediately lapse and be null and void
immediately upon any default in payment of any of the License Fees in the
amounts and on or before the payment dates specified in Section 5 (unless cured
within the time periods provided for in this Agreement).
 
7.    Replacement Property.


A. Notwithstanding any contrary provision of this Agreement, HT shall have the
right to sell the units designated as Series II Units on Exhibit A for a net
purchase price per Series II Unit at least equal to the then purchase price for
a new Series III Unit. A Series III Unit shall mean a Unit manufactured by
Florida Structures in accordance with the specifications designated FL26-00. All
sales proceeds from the sale of each Series II Unit shall be used solely to
purchase a new Series III Unit of the same type (which shall be Replacement
Property (hereafter defined) owned by OS.


B. All assets (excluding the New Modules) purchased by HT with revenue from the
Business, including, but not limited to, proceeds from the sale of any of the
Licensed Assets and all assets purchased with the proceeds from insurance
policies on any of the Licensed Assets (collectively “Replacement Property”)
shall be the property of OS and titled in OS’ name and shall constitute a part
of the Licensed Assets for all purposes of this Agreement.


C. HT shall not obtain any loan or financing, in whatever form or however
structured, that is secured by any form of lien on any of the Tangible Assets,
including any Replacement Property, except with the prior written consent of OS,
which consent may be withheld or granted subject to such conditions as OS shall
determine in its sole discretion.
 
3

--------------------------------------------------------------------------------


 
HT shall not obtain any purchase money financing the proceeds of which are to be
used solely to acquire new assets, except with the prior written consent of OS,
which consent shall not be unreasonably withheld. Notwithstanding anything else
contained in this Section 7.C., HT shall be permitted to obtain purchase money
financing for the acquisition of the New Modules.


8.    Representations, Warranties and Covenants of OS.


A. OS is a limited liability company duly organized and existing in good
standing under the laws of the State of Delaware. OS is now, and at all times
during the term of this License Agreement, shall be authorized and registered to
transact business in every other state in which the failure to register would
have a materially adverse effect on the business of OS. The execution and
delivery of this License Agreement and OS’s performance of its obligations
hereunder do not and will not violate or constitute a breach of any agreement to
which OS is a party, or any restriction of law or contract to which OS is
subject.


B. OS represents and warrants that it is, either directly or indirectly, the
sole owner of the Tangible Assets, free and clear of any liens, claims, security
interests or other encumbrances. During the term of this License Agreement OS
shall take all commercially reasonable measures to protect and defend its title
to the Licensed Assets against the claims of all persons. During the term of
this License Agreement, and so long as there is no uncured default under this
License Agreement, neither OS nor any affiliate of OS shall engage in a business
that competes with the Business, nor own any interest in any entity engaged in a
business that competes with the Business.


C. OS will not: (i) permit any liens, charges, encumbrances or security
interests of any kind or character to attach to any of the Licensed Assets or
OS’ interest in this License Agreement unless in each case the holder of the
lien, charge, encumbrance or security interest provides HT with a commercially
reasonable non-disturbance agreement; (ii) permit any of the Licensed Assets to
be levied upon under any legal process; (iii) sell, transfer, lease, or
otherwise dispose of any Licensed Assets or any interest therein, or offer to do
so, unless in each case the transferee agrees to performs the obligations of OS
under this Agreement that relate to the transferred assets.



 
9.
Covenants of HT, Horne and Tipps.



A.  HT, Horne and Tipps represent and warrant to OS that HT employs Horne and
Tipps pursuant to the employment agreements attached hereto as Exhibits C and D,
respectively (hereinafter collectively “Employment Agreements”) Horne and Tipps
each covenants and agrees with OS not to commit any breach, default or violation
of his Employment Agreement. Holding Company, Horne and Tipps hereby acknowledge
and agree that OS is a specifically intended third party beneficiary of the
Employment Agreements and OS shall have an independent right to enforce the
Employment Agreements, including, but not limited to, the covenants against
competition contained in the Employment Agreements.


B.  HT agrees not to pay, and Horne and Tipps agree not to accept, total
combined compensation from HT, of whatever kind or however called, including but
not limited to, salary, bonus, commissions, and non-accountable expense
reimbursements, in excess of the amounts specified in Horne’s and Tipp’s
respective, individual Employment
 
4

--------------------------------------------------------------------------------


 
Agreement between himself and HT as each was amended on September 20, 2005.
Neither Horne nor Tipps shall accept from HT any bonus over and above his salary
and benefits stated in said employment agreement unless first obtaining written
approval from OS.


C. HT, Horne and Tipps agree not to modify either of the Employment Agreements
without the prior written consent of OS.


D. HT, Horne and Tipps agree that HT shall not make any distributions or
payments to its shareholders, of whatever kind or character, including, but not
limited to, dividends, loans or redemptions; provided, however, that if HT
elects to be taxed as an S corporation or otherwise is a “pass through” entity
for federal income tax purposes for any taxable year HT may make distributions
to its shareholders for each such taxable year in an aggregate amount equal to
the aggregate actual amount of additional tax, if any, payable by the
shareholders (as determined by competent tax advisors) for such taxable year as
a result of any taxable income passed through to the shareholders for such
taxable year.


E. Notwithstanding subsection D above, HT shall make distributions of net cash
flow (as determined in accordance with generally accepted accounting principles)
remaining after any distributions under subsection D and after the establishment
of reasonable reserves (that shall not be greater than $100,000 per year) for
HT’s business, to its shareholders provided that simultaneously with all such
distributions HT shall pay to OS an amount equal to forty percent (40%) of the
cumulative amount being distributed to Horne and Tipps. Such payment to OS shall
be a prepayment of the License Fees payable under Section 5 hereof. Any such
pre-payments shall not reduce the scheduled installments of License Fees, but
shall be applied to the last scheduled License Fee payments. If in any
subsequent year HT demonstrates, to OS’ reasonable satisfaction, an inability to
make payment of the scheduled License Fees, HT shall receive credit against the
scheduled License Fee for any pre-payment of License Fees made under this
Section.
 
10. Representations, Warranties, Covenants and Obligations of HT.
 
A. Permits and Licenses. HT at all times during the term of this License
Agreement will hold in full force and effect all permits, business licenses and
franchises necessary for HT to carry on its business operations, as then being
conducted, in conformity with all applicable laws and regulations.


B. Good Standing; No Violation. HT is a corporation duly organized and existing
in good standing under the laws of the State of Florida. HT is now, and at all
times during the term of this License Agreement, shall be authorized and
registered to transact business in every other state in which the failure to
register would have a materially adverse effect on the business of HT. The
execution and delivery of this License Agreement and HT’s performance of its
obligations hereunder do not and will not violate or constitute a breach of HT’s
Articles of Incorporation or Bylaws, any other agreement to which HT is a party,
or any restriction of law or contract to which HT is subject.


C. Information Delivered. All information, certificates or statements,
including, without limitation, all financial statements, given to OS pursuant to
this License Agreement are and shall be true and complete when given and are
not, and shall not be, materially misleading in any way.
 
5

--------------------------------------------------------------------------------


 
D. Name; Location of Assets. The name stated above in the preamble to this
License Agreement is the correct name of HT, and HT does not conduct business
under any other name, except for Trophy Suites, Paradise Golf, OS Sports and
Outback Sports. HT shall immediately notify OS of any change of name, identity
or organizational structure. HT’s principal place of business is located at the
address shown in the notice provision of this Agreement.


E. Defense of Claims. HT will defend the Licensed Assets against, and hold OS
harmless from, the claims and demands of all individuals or other legal entities
at any time claiming the same or any interest therein arising from events first
occurring on or after January 1, 2001.


F. No Liens, Levies or Transfers. HT will not: (a) permit any liens, charges,
encumbrances or security interests of any kind or character to attach to any of
the Licensed Assets or HT’s interest in this License Agreement; (b) permit any
of the Licensed Assets to be levied upon under any legal process; (c) without
the prior written consent of OS, sell, transfer, lease, or otherwise dispose of
any Licensed Assets or any interest therein, or offer to do so; or (d) permit
anything to be done that will impair the value of any of the Licensed Assets.


G. Records of Tangible Assets. HT shall keep accurate and complete records
respecting the Tangible Assets in such form as OS may reasonably require. From
time to time, when OS so requires, HT shall furnish to OS a statement certified
by HT, and in such form and containing such information as may be requested by
OS, showing the current status and location of the Tangible Assets. At
reasonable times, OS may examine the Tangible Assets and HT’s records pertaining
to the Tangible Assets, wherever the Tangible Assets or such records may be
located, and make copies of any of such records. HT shall assist and cooperate
fully with OS in such endeavors.


H. Tax Matters. HT has filed and will file during the Term of this Agreement,
all Federal, state and local tax returns and other reports it is required to
file and shall pay or make adequate provision for payment of all such taxes,
assessments, and other governmental charges, except those contested in good
faith. HT will pay promptly when due all taxes and assessments upon the Licensed
Assets, or for use or operation of the Licensed Assets, or upon this Agreement,
including sales, use, documentary, intangible or other taxes, except those
contested in good faith. HT shall further pay all expenses and, upon request,
take any action reasonably deemed advisable by OS to preserve the Licensed
Assets.


I. Preservation of Licensed Assets. At its option, OS may pay, for the account
of HT, any taxes, liens or security interests or other encumbrances at any time
levied or placed on the Licensed Assets, may pay for insurance on the Licensed
Assets, and may pay for the maintenance and preservation of the Tangible Assets.
HT agrees to reimburse OS promptly on demand for any payment made or expense
incurred by OS pursuant to the foregoing authorization.


J. Maintenance and Repairs. HT shall at its expense during the term of this
Agreement keep the Tangible Assets in good working order and condition, ordinary
wear and tear only excepted, and HT shall at its expense make all repairs,
replacements and servicing thereof. All such repairs and replacements shall
immediately become the property of OS and part of the Tangible Assets for all
purposes hereof. In the event of
 
6

--------------------------------------------------------------------------------


 
the termination of this Agreement as a result of default by HT, HT shall, at its
expense, return the then Tangible Assets to OS to such location(s) within the
Continental United States as OS may designate in good operating order, repair,
condition and appearance with all engineering changes prescribed by the
Manufacturer prior thereto incorporated therein. HT shall immediately notify OS
in writing of any material damage or loss of or to the Tangible Assets, whether
arising out of the alleged or apparent improper manufacture, functioning or
operation of the Tangible Assets or otherwise.
 
K. Ownership. The Licensed Assets shall at all times remain the property of OS.
OS may affix plates to the Tangible Assets indicating OS’s ownership. Except as
specifically provided in Section 7A, HT shall not sell, assign, transfer or
otherwise alienate any of the Licensed Assets without the prior written consent
of OS, which consent may be granted or denied in OS’ sole discretion. OS and HT
hereby confirm their intent that the Licensed Assets shall always remain and be
deemed personal property and that this License Agreement shall be a true license
and not a sale or financing transaction. HT shall not assign, sell, pledge or
hypothecate this License Agreement or any of its rights hereunder without the
prior written consent of OS, which consent may be granted or denied in OS’s sole
discretion.
 
L. Disclaimer of Warranties. HT acknowledges and agrees that Horne and Tipps
have made the selection of the Tangible Assets. HT acknowledges and agrees that
it has received no statements or representations from OS and has placed no
reliance upon any statements or representations of OS, including, but without
limitation, with respect to the size, design, capacity, condition, qualify,
durability and manufacture of the Tangible Assets and suitability of the
Tangible Assets for HT’s purposes. OS MAKES NO REPRESENTATIONS OR WARRANTIES TO
HT OR ANY OTHER PERSON OF ANY KIND, EXPRESS OR IMPLIED, AS TO ANY MATTER
WHATSOEVER, INCLUDING WITHOUT LIMITATION WITH RESPECT TO THE SIZE, DESIGN,
CAPACITY, CONDITION, QUALITY, DURABILITY, SUITABILITY OR PERFORMANCE OF THE
TANGIBLE ASSETS, THEIR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
WITH RESPECT TO PATENT INFRINGEMENT OR THE LIKE. OS SHALL HAVE NO LIABILITY TO
HT FOR ANY DEMAND, CLAIM, COST, LOSS, DAMAGE OR LIABILITY OF ANY KIND OR NATURE
WHATSOEVER, NOR SHALL THERE BE ANY ABATEMENT OF LICENSE FEES, ARISING OUT OF OR
IN CONNECTION WITH (i) THE DEFICIENCY OR INADEQUACY OF THE TANGIBLE ASSETS FOR
ANY PURPOSE, WHETHER OR NOT KNOWN OR DISCLOSED TO HT, (ii) ANY DEFICIENCY OR
DEFECT IN THE TANGIBLE ASSETS, (iii) THE USE OR PERFORMANCE OF THE TANGIBLE
ASSETS OR (iv) ANY LOSS OF BUSINESS OR OTHER CONSEQUENTIAL LOSS OR DAMAGE
WHETHER OR NOT RESULTING FROM ANY OF THE FOREGOING. HT SHALL DEFEND, INDEMNIFY
AND HOLD OS HARMLESS AGAINST ANY AND ALL DEMANDS, CLAIMS, COSTS, LOSSES AND
LIABILITIES ARISING OUT OF OR IN CONNECTION WITH THE DESIGN, MANUFACTURE,
POSSESSION, OPERATION OR USE OF THE TANGIBLE ASSETS. OS AGREES TO PROVIDE HT
WITH ALL WARRANTIES RUNNING TO THE TANGIBLE ASSETS FROM THE MANUFACTURER.
 
M. Taxes. HT agrees to pay and to indemnify, defend and hold OS, its successors
and assigns harmless from all claims, demands, assessments, fees and taxes,
including, without limitation, franchise, sales, use, gross receipts, ad
valorem, value added, stamp,
 
7

--------------------------------------------------------------------------------


 
excise or other taxes, levies, imposts, duties, charges or withholding of any
nature, together with any penalties, fines or interest thereon (“Impositions”),
arising out of the transactions contemplated by this License Agreement imposed
against OS, its successors and assigns, HT or any item of Licensed Assets by any
Federal, state or local government or taxing authority with respect to any item
of Licensed Assets, or the purchase, ownership, delivery, leasing, possession,
use, operation, return or other disposition thereof, or upon or with respect to
the income or other proceeds received with respect to any item of Licensed
Assets, or upon or with respect to this License Agreement (excluding, however,
Federal, state and local income taxes). All Impositions payable by HT pursuant
hereto shall be payable, on written demand of OS, which demand shall be
accompanied by copies of invoices, bills or other appropriate evidence, in an
amount which, after taking into account all taxes required to be paid by OS, its
successors and assigns in respect of the receipt thereof, shall equal such
Imposition.
 
N. Insurance Proceeds. With respect to proceeds received under any insurance
policy for loss, destruction or damage to the Tangible Assets, it is agreed as
between OS and HT that any proceeds resulting from a total or partial loss of
any item of Tangible Assets will be applied in reduction of HT’s obligations
under Section 5 of this License Agreement, unless such proceeds are used solely
for replacement or repair of such items.
 
O. Risk of Loss on HT. All risks of physical damage to or loss, destruction or
interference with the use of the Tangible Assets, howsoever caused, shall be
borne by HT and no such damage, loss, destruction or interference shall impair
HT’s obligations under this License Agreement. If any item of Tangible Assets is
rendered unusable as a result of any physical damage to, or loss or destruction
of, the Tangible Assets, HT shall give to OS immediate notice thereof and this
License Agreement shall continue in full force and effect without any abatement
of License fees. HT shall determine, within fifteen (15) days after the date of
occurrence of such damage or destruction, whether such item of Tangible Assets
can be repaired. In the event HT determines that such item of Tangible Assets
can be repaired, HT shall cause such item of Tangible Assets to be promptly
repaired at HT’s expense. In the event HT determines that the item of Tangible
Assets cannot be repaired, then HT shall promptly replace such item at HT’s
expense. HT shall be entitled to insurance proceeds to the extent of the cost of
such repairs or replacements. All assets purchased with insurance proceeds shall
be Replacement Property as defined in Section 7 hereof and shall be the property
of OS.
 
11.       Proprietary Marks.


A. Restrictions on Use. With respect to HT's licensed use of the Proprietary
Marks pursuant to this Agreement, HT agrees that:


(i) HT shall use only the Proprietary Marks specified on Exhibit A, and shall
use them only in the manner approved and permitted by OS in accordance with the
License Agreement.


(ii) HT shall use the Proprietary Marks only for the operation of the Business.


(iii) During the term of this Agreement and any renewal hereof, HT shall
identify itself as the owner of the Business in conjunction with any use of the
Proprietary Marks, including, but not limited to, uses on invoices, order forms,
 
8

--------------------------------------------------------------------------------


 
receipts, and contracts, as well as the display of a notice in such content and
form and at such conspicuous locations as necessary to identify HT as owner of
the Business.


(iv) HT's right to use the Proprietary Marks is limited to such uses as are
authorized under this Agreement, and any unauthorized use thereof shall
constitute an infringement of OS's rights.


(v) HT shall not use the Proprietary Marks to incur any obligation or
indebtedness on behalf of OS.


(vi) HT shall not use the word Outback as part of its corporate or other legal
name.


(vii) HT shall comply with OS's instructions in filing and maintaining the
requisite trade name or fictitious name registrations, and shall execute any
documents deemed necessary by OS or its counsel to obtain protection for the
Proprietary Marks or to maintain their continued validity and enforceability.


(viii) In the event that litigation involving the Proprietary Marks is
instituted or threatened against HT, HT shall promptly notify OS and shall
cooperate fully with OS in defending or settling such litigation.


B. Ownership of Proprietary Marks. HT expressly understands and acknowledges
that:


(i) OS is the owner of all right, title and interest in and to the Proprietary
Marks and the goodwill associated with and symbolized by the Proprietary Marks.


(ii) The Proprietary Marks are valid and serve to identify the Business.


(iii) HT shall not directly or indirectly contest the validity of OS’s ownership
of the Proprietary Marks.


(iv) HT's use of the Proprietary Marks pursuant to this Agreement does not give
HT any ownership interest or other interest in or to the Proprietary Marks,
except the license granted by this Agreement.


12.        Accounting and Records.


A. Monthly Reports. HT shall submit to OS no later than the sixteenth (16th) day
of each month during the term of this Agreement a monthly and fiscal
year-to-date profit and loss statement (which may be unaudited) for HT and the
Business.


B. Quarterly Reports. HT shall submit to OS, in the form prescribed by OS, a
quarterly balance sheet (which may be unaudited) within fifteen (15) days after
the end of each calendar quarter. Each such statement shall be signed by HT or
by HT's treasurer or chief financial officer attesting that it is true and
correct.
 
9

--------------------------------------------------------------------------------


 
C. Annual Reports. HT shall submit to OS complete audited annual financial
statements of HT prepared by an independent certified public accountant
satisfactory to OS, within ninety (90) days after the end of each fiscal year of
HT, showing the results of operations of HT and the Business during said fiscal
year. Such statements shall include, at a minimum, a balance sheet, profit and
loss statement and statement of sources and uses of funds.


D. Additional Reports. HT shall submit to OS, for review or auditing, such other
forms, reports, records, information, and data as OS may reasonably designate,
in the form and at the times and places reasonably required by OS, upon request
and as specified from time to time in writing.


E. Expenses. All reports, forms and other information required by this Section
12 shall be prepared at HT's expense and shall be submitted to OS at the address
indicated in Section 18 hereof.


13.       Insurance.


A. Requirement. HT shall procure, prior to the Effective Date, and shall
maintain in full force and effect at all times during the term of this
Agreement, at HT's expense, an insurance policy or policies protecting HT and
OS, and their respective officers, directors, partners, and employees, against
any demand or claim with respect to personal injury, death, or property damage,
or any loss, liability, or expense whatsoever arising or occurring from, upon or
in connection with the Business and the Licensed Assets.


B. Insurors' Required Policies. Such policy or policies shall be in form
satisfactory to OS, and shall be written by a responsible carrier or carriers
acceptable to OS who are duly licensed by the appropriate state authorities and
have a Best Guide rating of not less than A. Such policy or policies shall
include, at a minimum (except as additional coverages and higher policy limits
may reasonably be specified by OS from time to time), the following:


(i) Comprehensive general liability insurance, equivalent to General Liability
Form July 98 in the amount of One Million Dollars ($1,000,000) per occurrence
and Two Million Dollars ($2,000,000) annual aggregate.


(ii) Liquor liability insurance in such amounts as OS shall reasonably specify
if HT engages in the sale or serving of alcoholic beverages. HT shall require
all third parties who sell or serve alcoholic beverages in connection with the
use of the Licensed Assets to provide HT with Certificates of Insurance
evidencing liquor liability coverage of at least One Million Dollars
($1,000,000) per occurrence, Two Million Dollars ($2,000,000) annual aggregate.
All such insurance shall name OS as an additional insured.


(iii) Umbrella liability insurance, following form, in the amount of Fifteen
Million Dollars ($15,000,000) per occurrence, Fifteen Million Dollars
($15,000,000 annual aggregate.


(iv) Worker's compensation insurance as may be required by statute or rule of
each state or locality in which the Business operates or in which any of the
Tangible Assets are located, and employer's liability insurance with limits in
 
10

--------------------------------------------------------------------------------


 
amounts at least equal to those previously carried by OS in the operation of the
Business or such higher limits as OS shall reasonably require.


(v) Special form coverage (including earthquake if applicable) for the full cost
of replacement of the Tangible Assets and all other property in which HT may
have an interest.


(vi) Business income insurance that specifically provides for payment to OS of
the License Fees required by Section 5.


C. Effect of OS's Insurance. HT's obligation to obtain and maintain the
foregoing policy or policies in the amounts specified shall not be limited in
any way by reason of any insurance which may be maintained by OS, nor shall HT's
performance of that obligation relieve it of liability under the indemnity
provisions set forth in Section 16 of this Agreement.


D. OS as Named Insured. OS shall be named as an additional insured on all
liability and property damage insurance policies and OS shall be named as loss
payee with respect to OS’s interest in License Fees under business income
insurance policies and OS’s interest, if any, in real and/or personal property
under liability and property damage insurance policies. All insurance policies
shall contain a provision that OS, although named as an insured, shall
nevertheless be entitled to recover under said policies on any loss occasioned
to OS or its servants, agents or employees by reason of the negligence of HT or
its servants, agents or employees.


E. Evidence of Insurance. At least thirty (30) days prior to the time any
insurance is first required to be carried by HT, and thereafter at least thirty
(30) days prior to the expiration of any such policy, HT shall deliver to OS
Certificates of Insurance evidencing the proper coverage with limits not less
than those required hereunder. Such Certificates, with the exception of Workers'
Compensation, shall name OS, and each of its partners, subsidiaries, affiliates,
directors, agents and employees as additional insureds, and shall expressly
provide that any interest of same therein shall not be affected by any breach by
HT of any policy provisions for which such Certificates evidence coverage.
Further, all Certificates shall expressly provide that no less than thirty (30)
days' prior written notice shall be given OS in the event of material alteration
to or cancellation of the coverages evidenced by such Certificates.


F. Right to Cure. Should HT, for any reason, fail to procure or maintain the
insurance required by this Agreement, as such requirements may be revised from
time to time by OS in writing, OS shall have the right and authority (without,
however, any obligation to do so) immediately to procure such insurance and to
charge same to HT, which charges, together with a reasonable fee for OS's
expenses in so acting, shall be payable by HT immediately upon notice. The
foregoing remedies shall be in addition to any other remedies OS may have.


14. Transfer of Interest.


A. Transfer by OS. OS shall have the right to transfer or assign this Agreement
and all or any part of its rights or obligations herein to any person or legal
entity.
 
11

--------------------------------------------------------------------------------


 
B. Transfer by HT, Horne, Tipps, Rousselle, or Gonzales. HT understands and
acknowledges that the rights and duties set forth in this Agreement are personal
to HT, and that OS has entered into this Agreement in reliance on Horne and
Tipps’ business skill, financial capacity, and character. HT, Horne, Tipps,
Rousselle and Gonzales represent and warrant to OS that the ownership of
outstanding shares in HT is as follows: (i) Horne - thirty-one percent (31%),
(ii) Tipps - thirty-one percent (31%), (iii) Rousselle - seventeen and one half
percent (17.5%), (iv) Gonzales - seventeen and one half percent (17.5%) and (v)
three key employees of HT - one percent (1%) each. Accordingly, with the
exception of the transfer provisions contained in the immediately following
paragraph, neither HT nor any immediate or remote successor to any part of HT's
interest in this License Agreement or the Business, nor Horne, Tipps, Rousselle,
or Gonzales shall sell, assign, transfer, convey, give away, hypothecate, pledge
or otherwise dispose of, alienate or encumber, whether or not for consideration
(“Transfer”) any direct or indirect interest in this License Agreement, the
Business or in HT , without the prior written consent of OS, which consent may
be granted or denied in OS’ sole discretion; provided, however, OS shall not
unreasonably withhold its consent to a transfer by Horne, Tipps, Rousselle, or
Gonzales of shares of HT to a family trust or other entity for estate planning
purposes if after such transfer Horne, Tipps, Rousselle or Gonzales
respectively, serve as managing trustee or otherwise retain voting control of
such entity and the beneficial ownership of such entity is held by the spouse
and/or lineal descendants of Horne, Tipps, Rousselle, or Gonzales.


Notwithstanding anything else contained in this License Agreement, HT, any
successor to any part of HT, Horne, Tipps, Rousselle, or Gonzales may sell an
interest in HT without the prior consent of OS, but with written notice to OS,
in the event that (1) the sale of such interest shall produce sales proceeds
equal to at least the total then-outstanding amount of License Fees owed to OS
and the total then-outstanding loan debt owed to Colonial Bank or its successor
and (2) such sale provides for the payment directly to OS and Colonial Bank at
closing of their respective total amounts owed to them.


C. Ownership of HT.


(i) Copies of HT's Articles of Incorporation, Bylaws, or other governing
documents, and any amendments thereto, including the resolution of the Board of
Directors authorizing entry into this Agreement shall be promptly furnished to
OS.


(ii) HT shall maintain stop transfer instructions against the transfer on its
records of any equity securities. Each certificate representing an ownership
interest in HT shall have conspicuously endorsed upon its face a statement in a
form satisfactory to OS that it is held subject to, and that further assignment
or transfer thereof is subject to, all restrictions imposed upon assignments by
this Agreement.


(iii) HT shall maintain a current list of all owners of record and all
beneficial owners of any interest in or securities of HT and shall immediately
notify OS of any proposed change.


D. Transfer Upon Death or Mental Incapacity. Upon the death or mental incapacity
of Horne or Tipps, the executor, administrator, or personal representative of
the deceased
 
12

--------------------------------------------------------------------------------


 
person shall transfer his shares in HTHT to the survivor of Horne or Tipps, or a
third party approved by OS within twelve (12) months after such death or mental
incapacity. Until such transfer has been consummated in accordance with the
provisions of this Section 14, OS shall have the right, but not the obligation,
to assume direct management control of the Business on an interim basis,
including, without limitation, installing representatives of OS, at HT's
expense. If the interest is not disposed of within twelve (12) months from the
date of death or incapacity, OS may terminate this Agreement.


E. Non-Waiver of Claims. OS's consent to a transfer of any interest in this
License Agreement, the license granted herein or in HT shall not constitute a
waiver of any claims it may have against the transferring party, nor shall it be
deemed a waiver of OS's right to demand exact compliance with any of the terms
of this Agreement by the transferee.


F. Offerings by HT. Securities of HT may be offered for sale, by private or
public offering or otherwise, only with the prior written consent of OS, which
consent may be conditioned on the proceeds of such sale being used to prepay the
License Fees due under Section 5. All materials required for such offering by
federal or state law shall be submitted to OS for review prior to their being
filed with any government agency; and any materials to be used in any exempt
offering shall be submitted to OS for review prior to their use. No HT offering
shall imply (by use of the Proprietary Marks or otherwise) that OS is
participating in an underwriting, issuance, or offering of HT or OS securities;
and OS's review of any offering shall be limited solely to the subject of the
relationship between HT and OS. HT and the other participants in the offering
shall fully indemnify OS in connection with the offering. For each proposed
offering, HT shall reimburse OS for its reasonable costs and expenses associated
with reviewing the proposed offering, including, without limitation, legal and
accounting fees and salaries of OS's personnel. HT shall give OS written notice,
and provide all materials relating to the offering at least thirty (30) days
prior to the date of commencement of any offering or other transaction covered
by this Section 14.


15.       Default and Termination.


A. Default by HT; Without Notice or Opportunity to Cure. HT shall be in default
under this License Agreement, without notice to HT or opportunity to cure unless
specifically stated below, if: (a) HT shall become insolvent or make a general
assignment for the benefit of creditors; or (b) if a petition in bankruptcy is
filed by HT or such a petition is filed against and not opposed by HT or if
opposed by HT if such involuntary bankruptcy proceeding has not been dismissed
within one hundred twenty (120) days; or (c) if HT is adjudicated bankrupt or
insolvent; or (d) the commencement of any proceeding for the appointment of a
receiver of HT or other custodian for HT's business or assets is filed and
consented to by HT or if opposed by HT is not dismissed within thirty (30) days
or if a receiver or other custodian (permanent or temporary) of HT's assets or
property, or any part thereof, is appointed by any court of competent
jurisdiction; or (e) if proceedings for a composition with creditors under any
state or federal law is instituted by or against HT and not dismissed within
thirty (30) days; or (f) if a final judgment against HT remains unsatisfied or
of record for thirty (30)days or longer (unless supersedeas bond is filed); or
(g) if HT is dissolved, however, in the event of an administrative dissolution,
only if HT has not been reinstated within thirty (30) days of the date of
administrative dissolution; or (h) if execution is levied against HT's business
or property; or (i) if suit to foreclose any lien or mortgage against any
property of HT is instituted against HT and not dismissed within thirty (30)
days; or (j) if the real
 
13

--------------------------------------------------------------------------------


 
or personal property of HT shall be sold after levy thereupon by any sheriff,
marshal, or constable.


B. Default by HT; Notice. HT shall be in default under this License Agreement,
without any opportunity to cure the default, effective immediately upon receipt
of notice by HT, upon the occurrence of any of the following events:


(i) If HT at any time ceases to operate or otherwise abandons the Business
except for temporary cessation of operations caused by force majeure or acts of
God.


(ii) If HT, Horne or Tipps is convicted of a felony, or a crime involving moral
turpitude, or any other crime or offense that OS believes is reasonably likely
to have an adverse affect on the Business, the Proprietary Marks, the goodwill
associated therewith, or the Tangible Assets, unless as to Horne or Tipps the
other individual purchases the interest of the convicted person as provided in
Section 10D within thirty (30) days of conviction


(iii) If HT, Horne or Tipps or any person hereafter holding any ownership or
voting interest in HT purports to transfer any rights or obligations under this
Agreement or any interest in HT to any third party without OS's prior written
consent.


(iv) If HT knowingly maintains materially false books or records, or knowingly
submits any false reports to OS.


C. Cure. HT shall be in default under this License Agreement upon the occurrence
of any of the following events, unless cured to the satisfaction of OS within
thirty (30) days from the date of written notice of default from OS (ten (10)
days in the case of payment of money owed to OS), or such lesser period of time
as OS may reasonably require based on the nature of the default; provided,
however, that if any of the following non-monetary defaults (i.e., those which
cannot be cured by the payment of money to OS) are not capable of being cured
within thirty (30) days, HT shall have such longer period of time to cure such
default provided that (1) such default is capable of being cured, (2) HT
commences such cure within said 30-day period and thereafter diligently
prosecutes the cure of said default to completion, and (3) in any and all
events, such default is cured within sixty (60) days from OS’s written notice of
default to HT:


(i) If HT fails to comply with any of the covenants, obligations and agreements
imposed by this Agreement or;


(ii) If HT fails, refuses, or neglects promptly to pay any License Fees or other
monies owing to OS or its subsidiaries or affiliates when due or;


(iii) If HT fails, refuses, or neglects to obtain OS's prior written approval or
consent as required by this Agreement or;


(iv) If a threat or danger to public health or safety results from the operation
of the Business or;
 
14

--------------------------------------------------------------------------------


 
(v) If an approved transfer is not effected within a reasonable time, as
required by Section 14D hereof, following the death or mental incapacity of
Horne or Tipps or;


(vi) If HT misuses or makes any unauthorized use of the Proprietary Marks or
otherwise materially impairs the goodwill associated therewith or OS's rights
therein or;


(vii) If HT engages in any business or markets any other service or product
under a name or mark which, in OS's opinion, is confusingly similar to the
Proprietary Marks or;
 
(viii)  If Horne or Tipps breach or commit a default under their respective
Employment Agreements with HT and the same is not cured within any applicable
grace or curative period provided therein.


D. Remedies Upon Default. Upon the occurrence of any default, OS may at its
option do one or more of the following: (a) proceed either at law or in equity
to enforce performance by HT of the applicable terms of this License Agreement
or to recover damages for breach thereof, (b) by notice to HT terminate this
License Agreement, which termination shall not affect HT’s liability for breach
of this Agreement, (c) cause HT to (and HT agrees that it shall), upon written
demand of OS and at HT’s expense, promptly return the Tangible Assets to OS in
accordance with all of the terms of Section 10J hereof, or OS, at its option,
may enter upon the premises where such Tangible Assets are located and take
immediate possession of (whereupon HT’s right to possession shall terminate) and
remove the same, all without liability to HT for damage to property or
otherwise, (d) sell the Tangible Assets at a public or private sale, with or
without notice to HT or advertisement, or otherwise dispose of, hold, use,
operate, lease to others or keep idle such Tangible Assets, all as OS in its
sole discretion may determine and all free and clear of any rights of HT and
without any duty to account to HT for such action or inaction or for any
proceeds with respect thereto, and/or (e) OS may exercise any other right or
remedy which may be available to it under applicable law or in equity. In
addition, HT shall continue to be liable for all its indemnities and other
obligations under this License Agreement and for all legal fees and other costs
and expenses arising in connection with the foregoing defaults or the exercise
of the OS’s remedies, including without limitation placing any Tangible Assets
in the condition required by Section 10J hereof. No remedy referred to in this
License Agreement is intended to be exclusive, but each shall be cumulative and
in addition to any other remedy referred to above or otherwise available to OS
at law or in equity. No express or implied waiver by OS of any default shall
constitute a waiver of any other default by HT or a waiver of any of OS’s rights
and the subsequent acceptance of rental payments by OS shall not be deemed a
waiver of any prior existing default regardless of OS’s knowledge thereof. To
the extent permitted by applicable law, HT hereby waives any rights conferred by
statute or otherwise which may require OS to sell, lease, or otherwise use any
of the Tangible Assets in mitigation of OS’s damages or which may otherwise
limit or modify any of OS’s rights or remedies under this License Agreement.
 
E. Indemnification. HT hereby agrees to assume liability for, and does hereby
agree to indemnify, defend, protect, save and keep harmless OS, its successors
and assigns from and against, and to pay OS promptly on demand, the amount of
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs, expenses
 
15

--------------------------------------------------------------------------------


 
or disbursements (including legal fees and expenses) of any kind and nature
whatsoever (“Indemnified Amounts”), which may be imposed on, incurred by or
asserted against OS, or its successors or assigns (whether or not also
indemnified against by the Manufacturer or any other person), in any way
relating to or arising out of this License Agreement or any document
contemplated hereby, or the operation of the Business by HT, or the performance
or enforcement of any of the terms hereof, or in any way relating to or arising
out of the manufacture, purchase, acceptance, rejection, return, lease,
ownership, possession, use, condition, operation, sale or other disposition of
any item of Tangible Assets or any accident in connection therewith (including
without limitation, latent and other defects, whether or not discoverable). All
Indemnified Amounts shall be payable on demand in amounts which, after taking
into account all taxes required to be paid by OS in respect of the receipt
thereof, shall equal the Indemnified Amounts. HT agrees that OS shall not be
liable to HT for any liability, claim, loss, damage or expense of any kind or
nature caused by the inadequacy of any item of Tangible Assets for any purpose
or any deficiency or defect therein or the use or maintenance thereof or any
repairs, servicing or adjustments thereto or any delay in providing or failure
to provide any thereof or any interruption or loss of service or use thereof or
any loss of business.


16. Independent Contractor and Indemnification.


A. Relationship of Parties. It is understood and agreed by the parties hereto
that this Agreement does not create a fiduciary relationship between them, that
HT is an independent contractor, and that nothing in this Agreement is intended
to constitute either party an agent, legal representative, subsidiary, joint
venturer, partner, employee, or servant of the other for any purpose whatsoever.


B. Notice to Public. During the term of this Agreement and any extensions
hereof, HT shall hold itself out to the public as an independent contractor
operating the business pursuant to a license from OS. HT agrees to take such
action as may be requested by OS to do so, including, without limitation,
exhibiting a notice of that fact in a conspicuous place on the Tangible Assets,
the content of which OS reserves the right to specify.
 
C. Lack of Authority. It is understood and agreed that nothing in this Agreement
authorizes HT to make any contract, agreement, warranty, or representation on
OS's behalf, or to incur any debt or other obligation in OS's name; and that OS
shall in no event assume liability for, or be deemed liable hereunder as a
result of, any such action; nor shall OS be liable by reason of any act or
omission of HT in its conduct of the Business or for any claim or judgment
arising therefrom against HT or OS.


D. Indemnification. HT hereby indemnifies and holds harmless OS, its affiliates
and OS's officers, directors and employees, from and against any and all claims,
liabilities, debts, obligations, judgments and causes of action resulting from,
connected with, or arising out of, directly or indirectly, HT's operation of the
Business, including, without limitation, negligence of HT, its agents and
employees and shall reimburse OS for all costs, including attorney's fees,
incurred in defending any such claim or enforcing this indemnification.
 
16

--------------------------------------------------------------------------------


 
     17. Approvals and Waivers.


A. Request for Waiver. Whenever this Agreement requires the prior approval or
consent of OS, HT shall make a timely written request to OS therefor, and such
approval or consent shall be obtained in writing.


B. No Reliance. OS makes no warranties or guarantees upon which HT may rely, and
assumes no liability or obligation to HT, by providing any waiver, approval,
consent, or suggestion to HT in connection with this Agreement, or by reason of
any neglect, delay, or denial of any request therefor.


C. No Waiver by OS. No failure of OS to exercise any right or power reserved to
it in this Agreement, or to insist upon compliance by HT with any obligation or
condition in this Agreement, and no custom or practice of the parties at
variance with the terms hereof, shall constitute a waiver of OS's rights to
demand exact compliance with the terms of this Agreement. Waiver by OS of any
particular default shall not affect or impair OS's rights with respect to any
subsequent default of the same or of a different nature. No delay, omission, or
forbearance on the part of OS to exercise any right, option, duty, or power
arising out of any breach or default by HT under any of the terms, provisions,
covenants, or conditions hereof shall constitute a waiver by OS of its right to
enforce any such right, option, duty, or power, nor shall such constitute a
waiver by OS of any rights with respect to any subsequent breach or default by
HT. Subsequent acceptance by OS of any payments due to it hereunder shall not be
deemed to be a waiver by OS of any preceding breach by HT of any terms,
provisions, covenants, or conditions of this Agreement.


18. Miscellaneous.


A. Notices. Any and all notices required or permitted under this Agreement shall
be in writing and shall be personally delivered, sent by nationally recognized
overnight delivery service (e.g., Federal Express), or mailed by certified or
registered mail, return receipt requested, to the respective parties at the
following addresses unless and until a different address has been designated by
written notice to the other party:
 
       Notices to OS:    Outback Sports, LLC
            2202 North West Shore Boulevard, 5th Floor
            Tampa, Florida 33607
            Attn: Chris Sullivan, Chairman, and
              Joseph J. Kadow, Vice President and General Counsel


 Notices to HT:          Horne Tipps Trophy Suites, Inc.
         8198 Woodland Center Boulevard
         Tampa, Florida 3361414 
         Attn: James R. Tipps, Jr.


Any notice by certified or registered mail shall be deemed given on the third
business day following the date of postmark. Any notice by a nationally
recognized overnight delivery service shall be deemed given on the date of
delivery to recipient as shown by the records of such delivery service.
 
17

--------------------------------------------------------------------------------


 
B. Entire Agreement. This Agreement, the documents referred to herein, and the
Exhibits hereto constitute the entire, full, and complete Agreement between the
parties concerning the subject matter hereof, and supersede all prior
agreements, no other representations having induced HT to execute this
Agreement. Except for those permitted to be made unilaterally by OS hereunder,
no amendment, change, or variance from this Agreement shall be binding on either
party unless mutually agreed to by the parties and executed by their authorized
officers or agents in writing.


C. Severability and Construction. Except as expressly provided to the contrary
herein, each portion, section, part, term, and/or provision of this Agreement
shall be considered severable; and if, for any reason, any section, part, term,
and/or provision herein is determined to be invalid and contrary to, or in
conflict with, any existing or future law or regulation by a court or agency
having valid jurisdiction, such shall not impair the operation of, or have any
other affect upon, such other portions, sections, parts, terms, and/or
provisions of this Agreement as may remain otherwise intelligible; and the
latter shall continue to be given full force and effect and bind the parties
hereto; and said invalid portions, sections, parts, terms, and/or provisions
shall be deemed not to be a part of this Agreement.


D. No Third Party Beneficiary. Except as expressly provided to the contrary
herein, nothing in this Agreement is intended, nor shall be deemed, to confer
upon any person or legal entity other than HT, OS, and HT's and OS's respective
(and, as to HT, permitted) successors and assigns any rights or remedies under
or by reason of this Agreement.


E. Maximum Duty Imposed on HT. HT expressly agrees to be bound by any promise or
covenant imposing the maximum duty permitted by law which is subsumed within the
terms of any provision hereof, as though it were separately articulated in and
made a part of this Agreement, that may result from striking from any of the
provisions hereof any portion or portions which a court may hold to be
unreasonable and unenforceable in a final decision to which OS is a party, or
from reducing the scope of any promise or covenant to the extent required to
comply with such a court order.


F. Headings. All headings and captions in this Agreement are intended solely for
the convenience of the parties, and none shall be deemed to affect the meaning
or construction of any provision hereof.


G. Construction. All references herein to the masculine, neuter, or singular
shall be construed to include the masculine, feminine, neuter, or plural, where
applicable; and all acknowledgments, promises, covenants, agreements, and
obligations herein made or undertaken by HT shall be deemed jointly and
severally undertaken by all those executing this Agreement on behalf of HT. Time
is of the essence as to all obligations under this Agreement.


H. Duplicate Originals. This Agreement may be executed in one or more copies,
and each copy so executed shall be deemed an original.


I. Governing Law. This Agreement takes effect upon its acceptance and execution
by OS in Florida, and shall be governed by, interpreted and construed under the
laws of the State of Florida, which laws shall be applied without giving effect
to the principles of comity or conflicts of laws thereof, and which laws shall
prevail in the event of any conflict of law.
 
18

--------------------------------------------------------------------------------


 
J. Jurisdiction and Venue. The parties agree that any action brought by either
party against the other in any court, whether federal or state, shall be brought
within the State of Florida in Hillsborough County. Each party hereby agrees to
submit to the personal jurisdiction of such courts, and hereby waives all
questions of personal jurisdiction or venue for the purpose of carrying out this
provision, including, without limitation, the claim or defense therein that such
courts constitute an inconvenient forum.


K. Remedies Cumulative. No right or remedy conferred upon or reserved to OS by
this Agreement is intended to be, nor shall be deemed, exclusive of any other
right or remedy herein or by law or equity provided or permitted, but each shall
be cumulative of every other right or remedy.


L. Equitable Relief. Nothing herein contained shall bar OS's right to obtain
injunctive relief against threatened conduct that will cause it loss or damages,
under the usual equity rules, including the applicable rules for obtaining
restraining orders and preliminary injunctions.


M. Parties Bound. This Agreement shall be binding upon the parties hereto and
their respective successors, permitted assigns, heirs, personal representatives
and administrators.
 
N. Enforcement. In the event it is necessary for any party to retain legal
counsel or institute legal proceedings to enforce the terms of this Agreement,
including, without limitation, obligations upon expiration or termination, the
prevailing party shall be entitled to receive from the non-prevailing party, in
addition to all other remedies, all costs of such enforcement including, without
limitation, attorney's fees and court costs, and including appellate
proceedings.


O. Acknowledgement of HT. HT, Horne, Tipps, Rousselle and Gonzales acknowledge
that they have conducted an independent investigation of the Business, and
recognize that the business venture contemplated by this Agreement involves
business risks and that its success will be largely dependent upon the ability
of HT, Horne, Tipps, Rousselle and Gonzales as an independent businessman. OS
expressly disclaims the making of, and HT acknowledges that it has not received,
any warranty or guarantee, express or implied, as to the potential volume,
profits, or success of the business venture contemplated by this Agreement.


P. Limitation of Obligations of Horne, Tipps, Rouselle and Gonzales. Horne,
Tipps, Rousselle and Gonzales are parties to this Agreement only for purposes
of, and shall have personal liability for, only the covenants of Horne and
Tipps, separately, contained in Section 9, the representations, agreements and
restrictions on transfer contained in Sections 14B, 14C, 14D and 14F, and the
acknowledgement contained in subsection 18O above.




IN WITNESS WHEREOF, the parties hereto have duly executed, sealed, and delivered
this Agreement on the day and year first above written.


OS:
OUTBACK SPORTS, LLC., a Delaware limited
 
19

--------------------------------------------------------------------------------


 
liability company
 

     By: /s/ Joseph J. Kadow        Joseph J. Kadow, Manager  

 
OS SUITES:
OS SUITES, LTD., a Florida limited partnership
By Its General Partner:
 
OUTBACK SPORTS, LTD., a Florida limited partnership


By its General Partner:


OUTBACK SPORTS, LLC., a Delaware limited liability company

 

     By: Joseph J. Kadow        Joseph J. Kadow, Manager  

 


(Signatures Continue on Following Page)

20

--------------------------------------------------------------------------------


 
OS GOLF:
OS GOLF MARKETING, LTD, a Florida limited partnership
By Its General Partner:
 
OUTBACK SPORTS, LTD., a Florida limited partnership


By its General Partner:


OUTBACK SPORTS, LLC., a Delaware limited liability company
 

     By: Joseph J. Kadow        Joseph J. Kadow, Manager  

 
 
HT:
HORNE TIPPS TROPHY SUITES, INC., a Florida corporation
 

     By: /s/ James R. Tipps, Jr.        JAMES R. TIPPS, JR., President  

 
HOLDING COMPANY:
HORNE TIPPS HOLDING COMPANY, a Florida corporation
 

     By: /s/ William E. Horne        WILLIAM E. HORNE, President  

 
 
HORNE:
 
 

     /s/ William E. Horne        WILLIAM E. HORNE, Individually  

 


TIPPS:
 

     /s/ James R. Tipps, Jr.        JAMES R. TIPPS, JR., Individually  

 


(Signatures Continue on Following Page)
 
21

--------------------------------------------------------------------------------


 
ROUSSELLE:
 

     /s/ Joseph L. Rousselle, Jr.        JOSEPH L. ROUSSELLE, JR., Individually
 

 


GONZALES:
 

     /s/ Craig Gonzales        CRAIG GONZALES, Individually  

 
 
 


  
 
22

--------------------------------------------------------------------------------


 
Exhibit A
             
Licensed Assets
             
Trophy Suites *
     
Series 1
     
Florida Structures 24' x 16' unit
 
12
         
Series 2
     
Miller Building Systems
     
- End modules
 
36
 
- Center modules
 
37
 
- Bath modules
 
36
109
       
Series 3
     
Florida Structures
     
- End modules
 
18
 
- Center modules
 
11
 
- Bath modules
 
18
47
       
Holden Trailers - series 2
 
109
 
Holden Dollies - series 2
 
54
 
Silver Eagle Trailers - series 3
 
48
 
Silver Eagle Dollies - series 3
 
24
         
* includes all internal and external components; Audio/visual, tents, rails,
stools, etc.
             
Trophy Club
     
Trophy club - complete tent
 
1
         
Computer Equipment
     
Laptops
 
5
 
hp Plotter
 
1
 
Digital cameras
 
2
 
Video cameras
 
1
 
Workstations
 
11
         
Office Equipment
     
Fax machines
 
3
 
Laser printers
 
3
 
Scanner
 
1
 
Copiers
 
2
 
Color printers
 
1
 
Phone system
 
1
 
Local printers
 
4
         
Vehicles
     
1997 Ford van
 
1
 
Ford F-250 trucks
 
5
 
Pace American trailers for tools/supplies
 
3
 
Hallmark trailers for tools/supplies
 
3
         
Furniture and Fixtures
     
Office furniture
 
6
 
Furniture at TN hub
 
1
 
File cabinets and storage
 
8
 
Display booth
 
1
         
Software and Development
     
Website
 
1
 
Logistics software
 
1
 
CAD, windows, etc.
 
1
 
Hydraulic lift
 
1
 
Architectural and professional services
 
1
         
Other PP&E
     
Forklift
 
1
 
Air Compressor
 
1
 
Tools (sets) for set-up crews
 
6
 
Screw, bottle and hydraulic jacks
     
Leg support brackets
     
6-ton cumalong
 
1
 
Misc. leg braces
     
Misc. stairs and rails
                     
Proprietary Marks - Outback Sports, Trophy Suites and Paradise Golf
     